REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Filing of terminal disclaimer to overcome the double patenting rejection. 
Claims 21-40 are allowable due to incorporating allowable due to incorporating a distal constraint configured to maintain the distal end of the proximal stent at a partially constrained circumference on the carrier and comprising at least one filament that extends about the circumference of the stent graft at the distal end of the proximal stent such that first lengths of the at least one filament extend partially circumferentially about an exterior of the tube of graft material at a plurality of points and second lengths of the at least one filament extend through the graft material and at least partially circumferentially about an interior of the tube of graft material at a plurality of points to form a plurality of inwardly extending loops of filament within the internal lumen between the distal end of
the proximal stent and the carrier such that the distal end of the proximal stent is pulled toward the carrier from the interior of the tube of graft material being novel over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774